     Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 1 of 12




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

ADRIANA AGUAYO GUTIERREZ AND                        §
ISSAC MUNOZ, INDIVIDUALLY AND AS                    §
NEXT FRIENDS OF I.M., A MINOR                       §
                                                    §
V.                                                  §
                                                    §    CIVIL ACTION NO.
UNITED STATES OF AMERICA;                           §    7:21-CV-159
MCALLEN HOSPITALS, L.P. D/B/A                       §
MCALLEN MEDICAL CENTER,                             §
MECALLEN MEDICAL CENTER, INC.;                      §
PEDIATRIX MEDICAL SERVICES, INC.                    §
D/B/A PEDIATRIX MEDICAL GROUP OF                    §
TEXAS; SAEED UZ-ZAFER JAVED, M.D.;                  §
NAMIREMBE JOAN KAZIBWE, M.D.;
PATRICIA YVONNE PEREZ, NP; AND
LISA MARIE ELIZALDE, NP


     JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER RULE 26(F) OF THE
                   FEDERAL RULES OF CIVIL PROCEDURE

1.      State where and when the meeting of the parties required by Rule 26(f) was held, and
        identify the counsel who attended for each party.

The Parties conferred by e-mail and teleconference on July 14, 2021.

Laura Brown attended on behalf of the Plaintiffs.

Eduardo Moya attended on behalf of Defendants McAllen Hospitals, L.P. d/b/a McAllen
Medical Center, McAllen Medical Center, Inc.

John Faubion attended on behalf of Defendants Saeed Javed, MD., Joan Kazibwe, M.D., Yvonne
Perez, NP, Lisa Elizalde, NP, and Pediatrix Medical Services, Inc. d/b/a Pediatrix Medical Group
of Texas.

Lance Duke attended on behalf of The United States of America.

2.      List the cases related to this one that are pending in any state or federal court with the
        case number and court.

None.

3.      Briefly describe what this case is about.


JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN                           PAGE 1
      Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 2 of 12




This is a medical negligence case in which Plaintiffs allege various acts or omissions by
Defendants during the provision of healthcare before, during, and after minor child I.M.’s birth
caused him to suffer a severe brain injury.

4.      Specify the allegation of federal jurisdiction.

Plaintiffs allege the Court has original subject matter jurisdiction pursuant to 28 U.S.C. §
1346(b) because the United States is a defendant.

5.      Name the parties who disagree and the reasons.

None.

6.      List anticipated additional parties that should be included, when they can be added, and
        by whom they are wanted.

None.

7.      List anticipated interventions.

None.

8.      Describe class-action issues.

None.

9.      State whether each party represents that it has made the initial disclosures required by
        Rule 26(a). If not, describe the arrangements that have been made to complete the
        disclosures.

Each party will make its initial disclosures within 14 days of the Rule 26(f) conference pursuant
to Rule 26(a)(1)(E) of the Federal Rules of Civil Procedure.

10.     Describe the proposed agreed discovery plan, including:

        A.     Responses to all the matters raised in Rule 26(f).

None, other than specifically addressed below.

        B.     When and to whom the plaintiff anticipates it may send interrogatories.

Plaintiffs anticipate sending interrogatories to the Defendants on or before September 30, 2021.

        C.     When and to whom the defendant anticipates it may send interrogatories.



JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN                           PAGE 2
      Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 3 of 12




Defendants anticipate sending interrogatories to Plaintiffs on or before September 30, 2021.

        D.     Of whom and by when the plaintiff anticipates taking oral depositions.

Plaintiffs anticipate deposing individuals listed on the initial disclosures by March 2, 2022.

        E.     Of whom and by when the defendant anticipates taking oral depositions.

Defendants anticipate deposing individuals listed on the parties’ initial disclosures, as well as
possibly treating healthcare providers who are not listed, and the parties expert witnesses, by the
close of discovery.

        F.     When the plaintiff (or the party with the burden of proof on an issue) will be able
               to designate experts and provide the reports required by Rule 26(a)(2)(B), and
               when the opposing party will be able to designate responsive experts and provide
               their reports.

The Plaintiffs anticipate being able to designate experts and provide expert reports by March 2,
2022.

The Defendants anticipate being able to designate responsive experts and provide their reports
within sixty (60) days following Plaintiffs’ designation of experts and receipt of expert reports.

        G.     List expert depositions the plaintiff (or the party with the burden of proof on an
               issue) anticipates taking and their anticipated completion date. See Rule
               26(a)(2)(B) (expert report).

The Plaintiffs anticipate taking the Defendants’ expert witnesses depositions within ninety (90)
days of receiving Defendants’ expert designation/reports.

        H.     List expert depositions the opposing party anticipates taking and their anticipated
               completion date. See Rule 26(a)(2)(B) (expert report).

Defendants anticipate taking the Plaintiffs’ expert witnesses deposition within ninety (90) days
of receiving Plaintiffs’ expert designation/reports.

11.     If the parties are not agreed on a part of the discovery plan, describe the separate views
        and proposals of each party.

Not applicable.

12.     Specify the discovery beyond initial disclosures that has been undertaken to date.

None.

13.     State the date the planned discovery can reasonably be completed.


JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN                             PAGE 3
      Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 4 of 12




Discovery should reasonably be completed by 60 days prior to the Court’s pretrial conference.

14.     Describe the possibilities for a prompt settlement or resolution of the case that were
        discussed in your Rule 26(f) meeting.

The parties’ attorneys have discussed potential settlement and agree the likelihood of settlement
is difficult to evaluate at this early stage of litigation due to the complexity of the medical issues
presented in the Complaint.

15.     Describe what each party has done or agreed to do to bring about a prompt resolution.

The parties’ attorneys have met to discuss settlement of this matter but were unable to come to a
resolution at that time. The parties’ attorneys agree to periodically revisit the issue of settlement
as the litigation proceeds.

16.     From the attorneys' discussion with the client, state the alternative dispute resolution
        techniques that are reasonably suitable, and state when such a technique may be
        effectively used in this case.

The parties agree to participate in continued settlement discussions after conducting initial
discovery and exchange of additional records. The parties believe mediation with a mediator
experienced in birth injury cases would be an effective alternative dispute resolution technique.

17.     Magistrate judges may now hear jury and non-jury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.

The parties do not wish to proceed with trial before a magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

A timely jury demand was made.

19.     Specify the number of hours it will take to present the evidence in this case.

The parties are unable to provide this information with any certainty at this time. The parties
estimate that it may take approximately 80 hours to present evidence.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

None at this time.

21.     List other motions pending.

None.


JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN                              PAGE 4
      Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 5 of 12




22.     Indicate other matters peculiar to this case, including discovery, that deserve the special
        attention of the court at the conference.

This is a complex medical malpractice case involving numerous parties concerning allegations of
a birth-injury. The parties collectively believe that a comprehensive scheduling order including
expert designation deadlines and a trial date not prior to September, 2022 would best serve the
needs of the case and promote efficiency.

23.     List the names, bar numbers, addresses and telephone numbers of all counsel

Les Weisbrod
State Bar No. 21104900
Lweisbrod@millerweisbrod.com
Luke Metzler
State Bar No. 24072902
Lmetzler@millerwesbrod.com
Jennifer Myers
State Bar No. 24084471
jmyers@millerweisbrod.com
MILLER WEISBROD, LLP
11551 Forest Central Drive
Forest Central II, Suite 300
Dallas, Texas 75243

AND

Laura Brown
State Bar No. 19238020
Brown@trialfirm.com
LAURA BROWN LAW FIRM, PLLC
Bridgeview Center, 2nd Floor
7901 Fish Pond Road
Waco, Texas 76710

ATTORNEYS FOR PLAINTIFFS, ADRIANA AGUAYO GUTIERREZ AND ISAAC MUNOZ,
INDIVIDUALLY, AND AS NEXT FRIENDS OF I.M., A MINOR

Steven M. Gonzalez
State Bar No. 08131900
SDTX Bar No. 3321
law@valleyfirm.com
Edward J. Castillo
State Bar No. 24040658
SDTX Bar No. 38007
ecastillo@valleyfirm.com


JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN                           PAGE 5
   Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 6 of 12




Ezequiel “Zeke” Moya, Jr.
State Bar No. 24092865
SDTX Bar No. 2649227
law@valleyfirm.com
Eduardo Moya
State Bar No. 24105674
SDTX Bar No.336428
edmoya@valleyfirm.com
GONZALEZ CASTILLO MOYA, LLP
1317 E. Quebec Avenue
McAllen, Texas 78503
Phone: (956) 618-0115
Facsimile: (956) 618-0445

ATTORNEYS FOR DEFENDANTS, McALLEN MEDICAL CENTER, INC. and McALLEN
HOSPITALS, L.P. d/b/a McALLEN MEDICAL CENTER

J. Kevin Oncken
Texas Bar No. 15280050
SDTX Bar No. 19615
kevin.oncken@cooperscully.com
John C. Faubion
Texas Bar No. 24089013
SDTX Bar No. 3281178
john.faubion@cooperscully.com
COOPER & SCULLY, P.C.
3600 N. Capital of Texas Highway
Building B., Suite 190
Austin, Texas 78746
Phone: 512-439-1500
Facsimile: 512-831-5354

ATTORNEYS FOR DEFENDANTS SAEED JAVED, MD., JOAN KAZIBWE, M.D., YVONNE
PEREZ, NP, LISA ELIZALDE, NP, AND PEDIATRIX MEDICAL SERVICES, INC. D/B/A
PEDIATRIX MEDICAL GROUP OF TEXAS




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN     PAGE 6
   Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 7 of 12




Jennifer B. Lowery
Acting United States Attorney
Lance Duke
Assistant United States Attorney
Texas Bar No. 00798157
SDTX Bar No. 21949
lance.duke@usdoj.gov
800 N. Shoreline Blvd., Suite 500
One Shoreline Plaza
Corpus Christi, Texas 78401
Phone: 361-903-7911

ATTORNEYS FOR DEFENDANT THE UNITED STATES OF AMERICA




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN     PAGE 7
   Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 8 of 12




                                    Respectfully submitted,



                                    By:    ________________________________

                                    J. KEVIN ONCKEN
                                    Attorney in Charge
                                    Texas Bar No. 15280050
                                    SDTX Bar No. 19615
                                    kevin.oncken@cooperscully.com
                                    JOHN C. FAUBION
                                    Texas Bar No. 24089013
                                    SDTX Bar No. 3281178
                                    john.faubion@cooperscully.com

                                    COOPER & SCULLY, P.C.
                                    3600 N. Capital of Texas Highway
                                    Building B., Suite 190
                                    Austin, Texas 78746
                                    Phone: 512-439-1500
                                    Facsimile: 512-831-5354

                                    ATTORNEYS FOR DEFENDANTS SAEED
                                    JAVED, MD., JOAN KAZIBWE, M.D.,
                                    YVONNE PEREZ, NP, LISA ELIZALDE, NP,
                                    AND PEDIATRIX MEDICAL SERVICES, INC.
                                    D/B/A PEDIATRIX MEDICAL GROUP OF
                                    TEXAS




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN              PAGE 8
   Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 9 of 12




                                    – AND –

                                    By:   /s/ Laura Brown (by permission)____________

                                    LES WEISBROD
                                    State Bar No. 21104900
                                    Lweisbrod@millerweisbrod.com
                                    LUKE METZLER
                                    State Bar No. 24072902
                                    Lmetzler@millerweisbrod.com
                                    JENNIFER MEYER
                                    State Bar No. 24084471
                                    Jmeyer@millerweisbrod.com

                                    MILLER WEISBROD, LLP
                                    11551 Forest Central Drive
                                    Forest Central II, Suite 300
                                    Dallas, Texas 75243

                                    LAURA BROWN
                                    State Bar No. 19238020
                                    Brown@trialfirm.com

                                    LAURA BROWN LAW FIRM, PLLC
                                    Bridgeview Center, 2nd Floor
                                    7901 Fish Pond Road
                                    Waco, Texas 76710

                                    ATTORNEYS FOR PLAINTIFFS, ADRIANA
                                    AGUAYO GUTIERREZ AND ISAAC MUNOZ,
                                    INDIVIDUALLY, AND AS NEXT FRIENDS
                                    OF I.M., A MINOR




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN               PAGE 9
  Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 10 of 12




                                    – AND –

                                    By:   /s/ Eduardo Moya (by permission)__________

                                    STEVEN M. GONZALEZ
                                    State Bar No. 08131900
                                    SDTX Bar No. 3321
                                    EDWARD J. CASTILLO
                                    State Bar No. 24040658
                                    SDTX Bar No. 38007
                                    ecastillo@valleyfirm.com
                                    EZEQUIEL “ZEKE” MOYA, JR.
                                    State Bar No. 24092865
                                    SDTX Bar No. 2649227
                                    EDUARDO MOYA
                                    State Bar No. 24105674
                                    SDTX Bar No. 3364208
                                    EDMoya@valleyfirm.com

                                    GONZALEZ CASTILLO MOYA, LLP
                                    1317 E. Quebec Avenue
                                    McAllen, Texas 78503
                                    (956) 618-0115
                                    FAX: (956) 618-0445

                                    ATTORNEYS FOR DEFENDANTS, McALLEN
                                    MEDICAL CENTER, INC. and McALLEN
                                    HOSPITALS, L.P. d/b/a McALLEN MEDICAL
                                    CENTER




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN              PAGE 10
  Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 11 of 12




                                    – AND –

                                    By: /s/ Lance Duke (by permission)________________

                                    JENNIFER B. LOWERY
                                    ACTING UNITED STATES ATTORNEY
                                    LANCE DUKE
                                    ASSISTANT UNITED STATES ATTORNEY
                                    Texas Bar No. 00798157
                                    SDTX Bar No. 21949
                                    lance.duke@usdoj.gov
                                    800 N. Shoreline Blvd., Suite 500
                                    One Shoreline Plaza
                                    Corpus Christi, Texas 78401
                                    Phone: 361-903-7911

                                    ATTORNEYS FOR DEFENDANT THE
                                    UNITED STATES OF AMERICA




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN              PAGE 11
   Case 7:21-cv-00159 Document 13 Filed on 07/23/21 in TXSD Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of the foregoing on the following
counsel of record via the Court’s CM/ECF system on this 23rd day of July, 2021.

Les Weisbrod / Luke Metzler                        Steven M. Gonzalez
MILLER WEISBROD, LLP                               Edward J. Castillo
11551 Forest Central Drive                         Ezequiel “Zeke” Moya, Jr.
Forest Central II, Suite 300                       Eduardo Moya
Dallas, Texas 75243                                GONZALEZ CASTILLO MOYA, LLP
EMAIL: Lweisbrod@millerweisbrod.com /              1317 E. Quebec Avenue
Lmetzler@millerwesbrod.com                         McAllen, Texas 78503
                                                   (956) 618-0115
AND                                                FAX: (956) 618-0445
                                                   Email: law@valleyfirm.com
Laura Brown
LAURA BROWN LAW FIRM, PLLC                         ATTORNEYS FOR DEFENDANTS,
Bridgeview Center, 2nd Floor                       McALLEN MEDICAL CENTER, INC. and
7901 Fish Pond Road                                McALLEN HOSPITALS, L.P. d/b/a
Waco, Texas 76710                                  McALLEN MEDICAL CENTER
EMAIL: Brown@trialfirm.com
                                                   Jennifer B. Lowery
ATTORNEYS FOR PLAINTIFFS, ADRIANA                  ACTING UNITED STATES ATTORNEY
AGUAYO GUTIERREZ AND ISAAC                         Lance Duke
MUNOZ, INDIVIDUALLY, AND AS NEXT                   ASSISTANT UNITED STATES
FRIENDS OF I.M., A MINOR                           ATTORNEY
                                                   Texas Bar No. 00798157
                                                   SDTX Bar No. 21949
                                                   lance.duke@usdoj.gov
                                                   800 N. Shoreline Blvd., Suite 500
                                                   One Shoreline Plaza
                                                   Corpus Christi, Texas 78401
                                                   Phone: 361-903-7911

                                                   ATTORNEYS FOR DEFENDANT THE
                                                   UNITED STATES OF AMERICA



                                            /s/ J. Kevin Oncken
                                                  J. KEVIN ONCKEN




JOINT REPORT OF MEETING AND JOINT DISCOVERY/CASE MANAGEMENT PLAN                       PAGE 12
